Title: To James Madison from John Ross, 12 January 1807
From: Ross, John
To: Madison, James



Sir
State of Georgia St. Marys 12th. Jany. 1807.

Persuaded that the most proper mode of approaching The President is thro the medium of your Department I have the Honor of forwarding herewith a Petition signed by myself and a few of the inhabitants of this Place, who apprehend that a due Report on certain charges against The Official Conduct of our Collector hath not yet been made by The Secretary of The Treasury And as the delay is attended with sensible injury to the Peace and welfare of this community it is hoped that in this way a full investigation will take Place and a final decision be obtained.
In the month of October and also in November last recommendations in favor of Abraham Bissent Esqr. signed by a large number of People in this County were forwarded to the Secretary of The Treasury since which nothing has been received here, touching the subject, not even an acknowledgement that they were duly received.  Most respectfully I am Sir your Obedient Servt.

Jno: Ross

